Case 18-52215-grs   Doc 70   Filed 07/02/19 Entered 07/02/19 14:28:00   Desc Main
                             Document      Page 1 of 8
Case 18-52215-grs   Doc 70   Filed 07/02/19 Entered 07/02/19 14:28:00   Desc Main
                             Document      Page 2 of 8
Case 18-52215-grs   Doc 70   Filed 07/02/19 Entered 07/02/19 14:28:00   Desc Main
                             Document      Page 3 of 8
Case 18-52215-grs   Doc 70   Filed 07/02/19 Entered 07/02/19 14:28:00   Desc Main
                             Document      Page 4 of 8
Case 18-52215-grs   Doc 70   Filed 07/02/19 Entered 07/02/19 14:28:00   Desc Main
                             Document      Page 5 of 8
Case 18-52215-grs   Doc 70   Filed 07/02/19 Entered 07/02/19 14:28:00   Desc Main
                             Document      Page 6 of 8
Case 18-52215-grs   Doc 70   Filed 07/02/19 Entered 07/02/19 14:28:00   Desc Main
                             Document      Page 7 of 8
Case 18-52215-grs   Doc 70   Filed 07/02/19 Entered 07/02/19 14:28:00   Desc Main
                             Document      Page 8 of 8
